          Case 1:18-cr-00840-VEC Document 158 Filed 05/11/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 ------------------------------------------------------------   X   DATE FILED: 5/11/20
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :    18-CR-840 (VEC)
                                                                :
 DEJAN PISKACEK,                                                :        ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 30, 2020, Mr. Piskacek moved for compassionate release pursuant

to 18 U.S.C. § 3582(c) (Dkt. 145);

        WHEREAS Mr. Piskacek’s motion represents that he “filed his petition with the warden

simultaneously with this motion to the Court,” Def.’s Mem. of Law (Dkt. 147) at 3;

        WHEREAS on April 10, 2020, the Court deferred ruling on the merits of Mr. Piskacek’s

motion until he had exhausted his remedies (Dkt. 153);

        WHEREAS the Court ordered him to file a letter three days before the exhaustion period

lapsed or if the Bureau of Prisons granted or denied his request, whichever was sooner, or if the

Bureau of Prisons granted him a furlough;

        WHEREAS the Court ordered Mr. Piskacek to provide additional medical documentation

supporting his claimed medical conditions; and

        WHEREAS the Court has not received a status letter or additional documentation;
         Case 1:18-cr-00840-VEC Document 158 Filed 05/11/20 Page 2 of 2



       IT IS HEREBY ORDERED that Mr. Piskacek must file a status letter to the Court no

later than May 14, 2020, complying with the Court’s April 10, 2020, Order and indicating

whether he intends to continue to pursue his motion.



SO ORDERED.
                                                       _________________________________
Date: May 11, 2020                                     VALERIE CAPRONI
      New York, NY                                     United States District Judge




                                             2 of 2
